       Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 1 of 30




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

                                        )
AnywhereCommerce, Inc. and BBPOS )
Limited                                 )
                                        )
Plaintiffs,                             )   Civil Action No. 18-cv-05824-MLB
                                        )
v.                                      )
                                        )
Ingenico Inc., Ingenico Corp., Ingenico )
Group SA, and Ingenico Ventures SAS )
                                        )
Defendants.                             )

 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION
  TO DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(6) OR TRANSFER
 VENUE UNDER 28 U.S.C. § 1404 AND MOTION FOR MORE DEFINITE
         STATEMENT PURSUANT TO FED. R. CIV. P. 12(E)
         Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 2 of 30




                                             Table of Contents

I. INTRODUCTION ..................................................................................................1

II.      ALLEGED FACTS .............................................................................................4

       A. Plaintiffs’ Complaint alleges that Ingenico breached a contractual duty of
          confidentiality and violated state and federal laws related to trade secret
          misappropriation and the lawful conduct of business. ..............................4

       B. The contract that Ingenico allegedly breached contains a mandatory
          forum selection clause requiring that any litigation be brought in the
          Commonwealth of Massachusetts and adjudicated according to
          Massachusetts law. ....................................................................................7

       C. AnywhereCommerce expressly consented to the contract with the forum
          selection clause and previously agreed with ROAM, an entity that
          merged into Ingenico, that it would litigate in Massachusetts. .................8

III.     ARGUMENT .....................................................................................................9

       A. The Court should transfer all of BBPOS’ claims against Ingenico to
          federal court in Massachusetts because BBPOS agreed to a mandatory
          forum selection clause and no highly unusual circumstances weigh
          against transfer. .........................................................................................9

       B. The Court should hold that the remaining parties are also bound by the
          forum selection clause because they are closely related to the dispute and
          it was foreseeable that the forum selection clause would require
          litigation in Massachusetts. .....................................................................13

       C. If the remaining parties are for some reason not bound by the forum
           selection clause, the Court should exercise its discretion to transfer the
           entire case because any other result would result in duplicate, parallel
           litigation. .................................................................................................19

       D. This Court should order any remaining Plaintiff(s) to offer a more
          definite statement. ...................................................................................24

IV. CONCLUSION ................................................................................................25
        Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 3 of 30




I.    INTRODUCTION
     This case concerns an alleged theft of Plaintiffs’ confidential business

information by Defendants, four affiliated corporate entities (collectively, the

“Ingenico entities”). All of the parties participate in the mobile payments business.

Plaintiffs are two separate companies, but their principals allegedly developed key

mobile payment technology as a unified group in 2006. The Plaintiffs have

remained closely allied in the subsequent years: their operations remain

“complementary,” they are “philosophically aligned,” and they believe that

through their collective intellectual property ownership, they “effectively lock up

the manufacture and supply of mobile point of sale devices world-wide.”

     BBPOS Limited (“BBPOS”), one of the two Plaintiffs, alleges that it has a

contractual relationship with Ingenico Inc. (“Ingenico”) that required Ingenico to

keep certain information confidential. BBPOS alleges that Ingenico breached this

agreement by sharing BBPOS’ alleged trade secrets with the other Ingenico

entities. According to the Complaint, the same operative facts underlie the

remaining    claims   brought    by   BBPOS      and    AnywhereCommerce         Inc.

(“AnywhereCommerce”). For example, AnywhereCommerce alleges that the

Ingenico entities used the stolen trade secrets to compete unfairly and tortiously

divert business opportunities away from AnywhereCommerce.


                                         1
        Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 4 of 30




     Defendants move to dismiss this action under Rule 12(b)(6) or transfer it to

the United States District Court for the District of Massachusetts under 28 U.S.C. §

1404. The contract that Ingenico allegedly breached contains a forum selection

clause that requires that any litigation take place in Massachusetts, and

demonstrates the parties’ intent for this clause to apply to “any dispute concerning

this agreement.” Because this clause covers BBPOS’ claims against Ingenico, this

Court should dismiss the action or transfer it to the parties’ chosen and

contractually bargained-for exclusive forum.

     Although AnywhereCommerce and the other Ingenico entities did not sign

that contract, the Court should bind them to that clause. The Eleventh Circuit has

held that litigants may be bound to a forum selection clause that they did not sign if

they are closely related to the dispute and it was foreseeable that they too might be

bound to the clause. By expanding the effect of forum selection clauses to such

litigants, courts ensure that plaintiffs do not avoid their contractual promise to

litigate in a particular forum by simply adding additional litigants.

     This rule applies here. Plaintiffs alleged that all of the claims are based on the

same operative facts and should be tried together. AnywhereCommerce expressly

consented to the contract containing the forum selection clause. It is a long-time

business partner of BBPOS and the ultimate owner of at least some of the allegedly


                                           2
        Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 5 of 30




stolen trade secrets. Most if not all of AnywhereCommerce’s claims are derived

from the premise that the Ingenico entities stole trade secrets from BBPOS in

breach of the contract between BBPOS and Ingenico. Consequently, these and

other facts support binding AnywhereCommerce to the clause.

     If this Court determines that the forum selection clause for some reason does

not bind AnywhereCommerce, it should exercise its discretion to transfer the entire

case to the United States District Court for the District of Massachusetts under 28

U.S.C. § 1404. The factors that this Court considers when determining whether to

transfer an action favor transfer. Most significantly, if this Court severed the action

and transferred only some of the claims based on the forum selection clause, then

parallel cases would proceed in this Court and in Massachusetts. This would be

inefficient for the judicial system, inconvenient to parties and non-parties involved

in the lawsuits, and could lead to divergent rulings on similar issues.

     Finally, if this Court does not transfer the entire action, then it should order

Plaintiffs to provide a more definite statement of any remaining claims under Rule

12(e). In many respects Plaintiffs’ Complaint treats the Ingenico Defendants as an

undifferentiated mass, and fails to attribute alleged acts or omissions to a specific

Ingenico entity. As a result, Defendants cannot reasonably answer the allegations,




                                          3
              Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 6 of 30




      assert the appropriate defenses, or move for relief under Federal Rule of Civil

      Procedure 12(b). Accordingly, the Court should order a more definite statement.

II.       ALLEGED FACTS

          A. Plaintiffs’ Complaint alleges that Ingenico breached a contractual duty
             of confidentiality and violated state and federal laws related to trade
             secret misappropriation and the lawful conduct of business.
            This action was initiated by Plaintiffs AnywhereCommerce, allegedly a

      Canadian corporation with a principal place of business in California, and BBPOS

      Limited, allegedly a Hong Kong Corporation with a principal place of business in

      Hong Kong.1 The Complaint alleges that AnywhereCommerce and BBPOS are

      strategic partners in a “resilient alliance” operating in the business of credit card

      processing and mobile payment solutions.2 This “alliance” began in or around

      2006, when the principals of BBPOS and AnywhereCommerce collaborated to

      develop mobile payment solutions.3 AnywhereCommerce licenses its technology

      to BBPOS, and BBPOS is its “primary manufacturer and technology developer.”4

            In May 2010, BBPOS entered into a sub-license with an entity named ROAM

      Data, Inc. (“ROAM”) (the “Sub-License”). At the time that BBPOS and ROAM

      entered into the Sub-License, Ingenico Ventures SAS owned about 40% of

      1
        See Plaintiffs’ Complaint, Doc. No. 1 (“Complaint”).
      2
        Id. ¶ 19.
      3
        Id. ¶ 16.
      4
        See id. at ¶¶ 14-15, 18.
                                               4
         Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 7 of 30




ROAM.5 By February 2012, Ingenico Ventures SAS purchased a controlling stake

in ROAM, and in 2017 ROAM merged with Ingenico.6 Accordingly, throughout

this memorandum, ROAM is referred to as “Ingenico”

       In the Sub-License, Ingenico engaged BBPOS to design and manufacture

point of sale devices, and BBPOS granted Ingenico a license to use and sell the

devices, as well as some rights to the intellectual property incorporated in the

devices.7 Defendants refer to this agreement as the “Sub-License” because some of

what     BBPOS     licensed   to    Ingenico   had   first   been   licensed   from

AnywhereCommerce to BBPOS.8 In the original or “Prime License” between

AnywhereCommerce and BBPOS, AnywhereCommerce expressly acknowledges

and consents to the Sub-License.9

       BBPOS alleges that Ingenico breached the Sub-License by failing to uphold

the duty of confidentiality owed to BBPOS thereunder.10 Specifically, Plaintiffs

allege that in the summer of 2012, an Ingenico Vice President interviewed BBPOS


5
  Id. at ¶ 41.
6
  Id. at ¶¶ 44, 53.
7
  See Exhibit A to the Complaint.
8
  See Complaint at ¶¶ 20, 26.
9
  Id. at ¶ 21 (alleging that the July 1, 2013 license was between
AnywhereCommerce’s parent and BBPOS); id. at ¶ 26 (“[T]he Plaintiff parties
acknowledge the existence of BBPOS’ and ROAM’s” Sub-License, “a copy of
which is attached hereto as Exhibit A.”).
10
   Id. at ¶¶ 156-161.
                                         5
        Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 8 of 30




personnel to determine the “design and trade secrets of the products BBPOS was

making” under the Sub-License.11 BBPOS alleges that the Vice President then sent

these alleged trade secrets to the other Ingenico entities, which “misused the stolen

technology and trade secrets.”12 (Plaintiffs attribute their allegation that Ingenico

stole trade secrets as deriving from unspecified “court filings.” It appears that the

allegation comes from a complaint that was filed against certain Ingenico entities

in 2012 and dismissed with prejudice by the Massachusetts Superior Court.13)

     Here, Ingenico’s alleged breach of the Sub-License forms the basis of

BBPOS’ claim for breach of contract. The remainder of Plaintiffs’ claims are based

“upon a common nucleus of operative facts” and Plaintiffs allege that “the entire

action commenced by this complaint constitutes a single case that would

ordinarily be tried in one judicial proceeding.”14

     BBPOS’ additional claims include alleged violations of the Lanham Act and

trade secret protection laws of Georgia, Massachusetts, and the United States.15


11
   Id. at ¶ 47.
12
   Id. at ¶ 48.
13
   Graylin et al. v. Lazare et al., C.A. No. 12-4032 BL2 (Superior Court
Department of the Trial Court).
14
   See Complaint at ¶ 12 (emphasis supplied).
15
   See id. at Count VI (Lanham Act) Count IV (an alleged violation of the Defend
Trade Secrets Act of 2016, 18 USC § 1836); Count III (an alleged violation of the
Massachusetts Trade Secrets Act, M.G.L. Ch. 93, § 19); and Count II (an alleged
violation of the Georgia Trade Secrets Act, O.C.G.A. §§ 10-1-760, et. seq.).
                                          6
         Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 9 of 30




AnywhereCommerce’s claims include alleged theft of trade secrets and unfair

business practices under common law business torts, unjust enrichment, and

Georgia statutes that forbid unfair and deceptive trade practices.16 Specifically,

AnywhereCommerce alleges that it owned some or all of the trade secrets that the

Ingenico entities stole from BBPOS.17 After the alleged theft, the Ingenico entities

allegedly used them in conjunction with unfair business practices to undermine

AnywhereCommerce’s relationship with its customers.18

     B. The contract that Ingenico allegedly breached contains a mandatory
        forum selection clause requiring that any litigation be brought in the
        Commonwealth of Massachusetts and adjudicated according to
        Massachusetts law.

       The Sub-License that Ingenico allegedly breached states as follows:

              This Agreement shall be governed by and construed in all
              respects in accordance with the laws of Massachusetts,
              USA and the parties hereto hereby irrevocably submit
              to the exclusive jurisdiction of the courts of
              Massachusetts. Either party may require that any dispute
              concerning this Agreement that is not resolved by the
              parties within 30 days be resolved by binding arbitration
              in Boston, Massachusetts using one arbitrator and the




16
   See id. at pages 37-53.
17
   See, e.g., id. at ¶ 108 (“Ingenico, in response to its knowledge of Plaintiffs’
business plans and on the back of its theft of Plaintiffs’ trade secrets, began …
shut[ting] out competition from AnywhereCommerce … .”) (emphasis supplied).
18
   See id.
                                          7
         Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 10 of 30




              Commercial Arbitration       Rules   of   the   American
              Arbitration Association.19

On August 15, 2011, BBPOS’ CEO confirmed and acknowledged the continuing

validity and enforceability of the Agreement.20

     C. AnywhereCommerce expressly consented to the contract with the forum
        selection clause and previously agreed with ROAM, an entity that
        merged into Ingenico, that it would litigate in Massachusetts.

       As noted, AnywhereCommerce was aware of and consented to the Sub-

License between BBPOS and Ingenico. In the Prime License—a July 1, 2013

contract that Plaintiffs referenced in the Complaint but did not attach—

AnywhereCommerce’s parent company agreed as follows: “Licensor hereby

expressly acknowledges that [BBPOS] previously entered into [the Sub-License]

with ROAM Data, Inc., a subsidiary of Ingenico S.A., dated May 4, 2010, and

Licensor hereby consents to such agreement … .”21


19
   Exhibit A to Complaint at 8 (§16.1) (emphasis supplied). No party has elected to
arbitrate the dispute.
20
   See id. at 13 (§ 6).
21
   Exhibit 1 (July 1, 2013 License between BBPOS and HomeATM). Because the
Plaintiffs referenced Exhibit 1 in their Complaint, the Court can consider it under
Rule 12. See, e.g., G&G TIC, LLC v. Alabama Controls, Inc., 324 F. App'x 795,
798 (11th Cir. 2009) (“G&G contends that the district court erred in considering
the contents of the contract, and not merely the allegations in the Amended
Complaint, in its analysis of TAC's motion to dismiss. We disagree. The district
court's consideration of the contract referenced in G&G's Amended Complaint was
proper.”) (citing Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir.2005).
21
   Id. at Page 6 of 12 (§ 13).
                                           8
                Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 11 of 30




              In addition, in 2010 AnywhereCommerce signed an agreement with ROAM,

       which later merged into Ingenico.22 The President and C.E.O. of “HomeATM-

       Anywhere Commerce” signed a contract providing that AnywhereCommerce

       could market, sell, and distribute some of ROAM’s products and associated

       services.23 This agreement stated that it renews unless terminated, and permits

       ROAM to assign the agreement without obtaining consent.24 The parties agreed

       that their contract “shall be governed by … the laws of the Commonwealth of

       Massachusetts,” and that “[a]ny dispute between the Parties shall be brought in a

       court … in the Commonwealth of Massachusetts … .”25 This clause is not limited

       to disputes arising under or as a result of the agreement.

III.        ARGUMENT

            A. The Court should dismiss all of BBPOS’ claims against Ingenico or
               transfer them to federal court in Massachusetts because BBPOS agreed
               to a mandatory forum selection clause and no highly unusual
               circumstances weigh against transfer.
              The Court should dismiss this action or transfer it to the United States District

       Court for the District of Massachusetts because the mandatory forum selection

       clause covers all of the claims that BBPOS brought against Ingenico, Inc. The


       22
          See Exhibit 2 (Agreement between AnywhereCommerce and ROAM Data, Inc.).
       23
          See id.
       24
          Id.
       25
          Id. at Page 6 of 12 (§ 13).
                                                   9
       Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 12 of 30




2013 United States Supreme Court decision in Atlantic Marine Constr. Co. v. U.S.

Dist. Court for Western Dist. of Tex. held that defendants who benefit from a

forum selection clause can enforce it through a motion to transfer under 28 U.S.C.

§ 1404(a), and possibly through dismissal under Rule 12(b)(6).26 28 U.S.C. §

1404(a) provides as follows:

             (a) For the convenience of parties and witnesses, in the
             interest of justice, a district court may transfer any civil
             action to any other district or division where it might
             have been brought or to any district or division to which
             all parties have consented.

     In Atlantic Marine, the Supreme Court held that if a valid forum selection

clause exists and applies to the claims in question “a district court should transfer

the case unless extraordinary circumstances unrelated to the convenience of the

parties clearly disfavor a transfer.”27 Specifically, district courts should only deny

the requested transfer if public-interest factors such as the administrative

difficulties flowing from court congestion, the local interest in having localized

controversies decided at home, and the interest in having the trial of a diversity

26
   571 U.S. 49 (2013); see id. at 61 (declining to determine whether a defendant in
a breach of contract action can obtain dismissal under Rule 12(b)(6) if plaintiff
files suit in a district other than the one specified in a valid forum-selection clause).
See also Claudio-De Leon v. Sistema Universitario Ana G. Mendez, 775 F.3d 41,
46 n. 3 (1st Cir. 2014) (“[A]bsent a clear statement from the Supreme Court to the
contrary … the use of Rule 12(b)(6) … is still permissible in this Circuit … .” for
forum selection clauses).
27
   Id. at 52.
                                           10
       Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 13 of 30




case in a forum that is at home with the law weigh against the transfer.28 “Because

those factors will rarely defeat a transfer motion, the practical result is that forum-

selection clauses should control except in unusual cases.”29

     Here, BBPOS and Ingenico are parties to the Sub-License. BBPOS has

alleged that Ingenico breached the Sub-License that contains a mandatory forum

selection clause and expressly specifies Massachusetts as the only forum for

litigation.30 The clause does not limit itself to claims for breach of contract, and

instead demonstrates the parties’ intent for it to apply to “any dispute concerning

th[e] Agreement … .” Thus, all of BBPOS’ claims against Ingenico, which “are

based upon a common nucleus of operative facts” and “constitute a single case that

would ordinarily be tried in one judicial proceeding” are subject to the clause.31

Thus, this Court should “transfer the case unless extraordinary circumstances

unrelated to the convenience of the parties clearly disfavor a transfer.”32

     Here, no extraordinary circumstances weigh against transfer. Per the Supreme

Court, the public interests that could “conceivabl[y]” outweigh the parties’ chosen

forum include “the administrative difficulties flowing from court congestion; the


28
   Id. at 62 n. 6.
29
   Id. at 64.
30
   See Exhibit A at 8.
31
   See Complaint at ¶ 12.
32
   Id. at 52.
                                          11
       Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 14 of 30




local interest in having localized controversies decided at home; [and] the interest

in having the trial of a diversity case in a forum that is at home with the law.”33

     Although BBPOS would “bear the burden” of showing that these factors

justify releasing itself from its contractual commitment, here there is no reason to

believe that administrative difficulties in the District of Massachusetts weigh

against transfer.34 There is also no cause to characterize this action as a “localized

controvers[y]” because the Complaint does not allege that any particular acts or

omissions occurred in Georgia: the only alleged connection to Georgia is that

Ingenico is a Georgia corporation.35 To the contrary, the Sub-License identifies

Massachusetts as the proper forum for disputes, and one of the key entities, ROAM

Data was based in Boston.36 As attested to in the Declaration of Ward D. Hewins,

Ingenico employs roughly fifty employees in its Boston office and continues to run

the mobile payment business formerly operated by ROAM Data Inc. primarily

from that office.37 Finally, the public interest factor of “having the trial of a

diversity case in a forum that is at home with the law” favors Massachusetts as the

proper forum. The contract between BBPOS and Ingenico states that
33
   Id. at 62 n.6.
34
   Id. at 63-64 (“[T]he plaintiff must bear the burden of showing why the court
should not transfer the case to the forum to which the parties agreed.”).
35
   See Complaint at ¶ 5.
36
   See Complaint at ¶¶ 5-8; see also id. at Exhibit A.
37
   See Hewins Decl. at ¶ 4.
                                          12
         Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 15 of 30




Massachusetts law governs, and BBPOS has brought a claim under the “recently

passed” Massachusetts Trade Secrets Act.38

       Because the parties agreed to a mandatory forum-selection clause covering

BBPOS’ claims, the Court should dismiss or transfer the action to the United

States District Court for the District of Massachusetts under 28 U.S.C. § 1404(a).

     B. The Court should hold that the remaining parties are also bound by the
        forum selection clause because they are closely related to the dispute and
        it was foreseeable that the forum selection clause would require litigation
        in Massachusetts.
       Although the remaining Ingenico entities and AnywhereCommerce did not

sign the Sub-License, this Court should nonetheless hold that they are bound to the

forum selection clause because they are closely related to the dispute between

BBPOS and Ingenico, and it was foreseeable that the clause would apply.

       In the 1998 decision Lipcon v. Underwriters at Lloyd’s, London, the Eleventh

Circuit recognized that “‘[A] range of transaction participants, parties, and non-

parties, should benefit from and be subject to forum selection clauses.’”39 It held

that a non-party may be bound to a forum selection clause if “the party [is] ‘closely




38
  See id. at ¶ 138; see also id. at Exhibit A.
39
  Lipcon v. Underwriters at Lloyd's, London, 148 F.3d 1285, 1299 (11th Cir.
1998) (quoting Manetti–Farrow, Inc. v. Gucci Am., Inc., 858 F.2d 509, 514 n.5
(9th Cir.1988)).
                                         13
       Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 16 of 30




related’ to the dispute such that it becomes ‘foreseeable’ that it will be bound.”40 In

Lipcon, two parties were bound to a forum selection clause that required them to

litigate in England. Their spouses became parties to the litigation, and although

they had never signed a contract promising to litigate in England, the district court

determined that they were closely related to the litigants such that they too should

be bound by the forum selection clause.41

     The Eleventh Circuit upheld this determination and referenced standards the

district courts should apply to apply this rule. It noted that an entity need not be

considered a third-party beneficiary of the contract in order to be bound (although

any third-party beneficiary would “by definition” satisfy the requirements).42 It

also suggested that one corporation could be bound to another’s forum selection



40
   Id. (quoting Hugel v. Corporation of Lloyd's, 999 F.2d 206, 209 (7th Cir.1993));
see also Vickers v. Wells, No. CIV.A. 105CV0930RWS, 2006 WL 89858, at *3
(N.D. Ga. Jan. 11, 2006) (The Eleventh Circuit “has defined the inquiry [into
whether a non-party should be bound] as whether the litigant in question is ‘closely
related’ to the dispute such that it becomes ‘foreseeable’ that it will be bound’ by
the contractual selection of a litigation forum … If so, then the party is deemed to
fall within the “range of transaction participants, parties and nonparties, [that]
should benefit from and be subject to forum selection clauses.”) (internal quotation
marks and citations omitted) (alterations in original).
41
   Id. at 1299.
42
   Id. at 1299 (quoting Hugel, 999 F.2d at 209-10 n.7); see also Vickers v. Wells,
No. CIV.A. 105CV0930RWS, 2006 WL 89858, at *3 (N.D. Ga. Jan. 11, 2006)
(“Being a party to the agreement, or indeed, even a third-party beneficiary, simply
is not a precondition to enforcement.”).
                                          14
       Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 17 of 30




clause if the non-signing “‘corporation’s interests were directly related to, if not

predicated upon, the [signatory’s] conduct.’”43

     In the 2016 case of Stiles v. Bankers Healthcare Group, Inc., the Eleventh

Circuit applied this rule to a party that did not sign the contract because her claims

depended on the contract:44 “Defendant … owed [] obligations only to … a party to

the agreement. As Mrs. Stiles was not a signatory to her husband's loan agreement

nor in any way a party to that contract, she would appear to face a threshold

problem in pursuing remedies … against Defendant. But assuming that Mrs. Stiles

has some viable claim against Defendant … any such claim is predicated on the

same facts as her husband's claims. Therefore, her claims are derivative of and

directly related to her husband's, and she is bound by the forum-selection clause.”45

     A number of courts, including those in the Seventh, Third, and Second

Circuits, undertake the same or a similar analysis.46 Several employ the rule to


43
   Id. at 1299 (alterations in original) (quoting Dayhoff Inc. v. H.J. Heinz Co., 86
F.3d 1287, 1297 (3d Cir.1996)).
44
   See, e.g., Xena Investments, Ltd. v. Magnum Fund Mgmt. Ltd., 726 F.3d 1278,
1285 (11th Cir. 2013) (“Under our de novo review, the district court correctly
enforced the forum-selection clause against the signatories to the Forbearance
Agreement, Xena and MFM, and also the closely-related parties, Dion and
David.”)
45
   Id. at 562.
46
   See, e.g., Dayhoff Inc. v. H.J. Heinz Co., 86 F.3d 1287, 1297 (3d Cir.1996); Am.
Patriot Ins. Agency, Inc. v. Mut. Risk Mgmt., Ltd., 364 F.3d 884, 889 (7th Cir.
2004) (holding that a forum-selection clause may not be defeated “by suing an
                                         15
       Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 18 of 30




impair attempts by litigants to avoid forum selection clauses by naming affiliates.

     The Court should apply this rule here. The three Ingenico entities other than

Ingenico are “closely related” as that term is used by the Eleventh Circuit. Ingenico

is wholly-owned by Ingenico Corp., which in turn is wholly-owned by Ingenico

Group S.A. All of the Ingenico entities are alleged to have participated in and

benefited from the same alleged theft.

     As shown below, AnywhereCommerce is closely related not only to BBPOS,

but to the dispute itself, and having acknowledged and consented to the contract

containing the forum selection clause, should have foreseen that it might be bound

by the clause in the Sub-License. First, the crux of AnywhereCommerce’s claims

are based on Ingenico’s alleged breach of the Sub-License and theft from BBPOS.

affiliate or affiliates of the party to the contract in which the clause appears, or
employees of the affiliates.”); In re Optimal U.S. Litig., 813 F. Supp. 2d 351, 371
n. 142 (S.D.N.Y.), on reconsideration in part, 813 F. Supp. 2d 383 (S.D.N.Y.
2011) (recognizing that “employees or disclosed agents of an entity that is a party
to an agreement [containing a forum selection clause] are protected by that
agreement … . If it were otherwise, it would be too easy to circumvent [forum
selection clauses] by naming individuals as defendants instead of [entities].”)
(quoting Roby v. Corp. of Lloyd's, 996 F.2d 1353, 1360 (2d Cir. 1993)); Brock v.
Entre Computer Ctrs., Inc., 740 F.Supp. 428, 430 (E.D. Tex. 1990) (forum-
selection clause applies to “transaction participants” even if they were not parties
to the contract); CCI of Arkansas, Inc. v. Baggette Constr., Inc., No. 4:09-CV-513
(JLH), 2009 WL 3010986, at *3 (E.D. Ark. Sept. 17, 2009) (non-signatories to
contract interwoven in dispute between parties to contract may invoke contract’s
forum-selection clause); Tsai v. Karlik et al., Case No. 4:14-cv-244 (E.D. Mo.,
Dec. 9, 2016) (“Plaintiff may not avoid the forum-selection clause by naming
affiliates of the contractual parties as defendants.”).
                                         16
       Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 19 of 30




Defendants’ alleged theft from BBPOS underlies AnywhereCommerce’s unjust

enrichment, tortious interference, and deceptive practices claims, all of which

depend on the allegation that Ingenico had acquired “Plaintiffs’ trade secrets” in

breach of the Sub-License.47 Although AnywhereCommerce alleges that the

Ingenico entities had discussions directly with AnywhereCommerce and concludes

that it breached unspecified “confidentiality agreements,” AnywhereCommerce

brought no claim for breach of contract against any Ingenico entities, identified no

specific confidentiality agreement, and alleges no cognizable legal duty owed by

Ingenico directly to AnywhereCommerce.48 AnywhereCommerce’s claims that

Ingenico tortiously interfered with its relationship with First Data, for example,

allege that the interference was enabled by the breach of the BBPOS Agreement:

“[O]n the back of its theft of Plaintiffs’ trade secrets,” “Ingenico … began

bundling and discounting products … .”49

     Thus, like the spouse in Stiles who was considered a related party because her

claims ultimately depended on her husband’s contract, AnywhereCommerce

should be considered a related party because most if not all of its claims ultimately




47
   Id. ¶¶ 108, 168; see id. at pages 48-51.
48
   Id. ¶ 117.
49
   Id. ¶ 108.
                                          17
       Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 20 of 30




depend on its business partner’s contract with Ingenico.50 And as in Lipcon,

AnywhereCommerce’s “‘interests [are] directly related to, if not predicated upon,”

the conduct and interests of BBPOS.51

     Second, other facts alleged in the Complaint support the conclusion that

AnywhereCommerce should be bound. AnywhereCommerce is closely aligned

with and related to BBPOS: Plaintiffs allege that they are long-time strategic

partners whose principals formerly did business together as “HomeATM” as far

back as 2006.52 After those principals founded BBPOS and AnywhereCommerce,

BBPOS remained AnywhereCommerce’s “primary manufacturer and technology

developer,” and they retain a “resilient alliance” that works because “their

operations are complementary and philosophically aligned.”53 They allegedly

collectively hold patents and intellectual property “that, together, effectively lock

up the manufacture and supply of mobile point of sale devices world-wide … .”54

     Third, AnywhereCommerce is the alleged owner (or at least licensor) of

intellectual property allegedly stolen in violation of the Sub-License. It expressly

acknowledged and consented to the Sub-License in writing, after Ingenico
50
   Stiles, 637 F. App'x at 562.
51
   Lipcon, 148 F.3d at 1299 (alterations in original) (quoting Dayhoff Inc. v. H.J.
Heinz Co., 86 F.3d 1287, 1297 (3d Cir.1996)).
52
   Complaint ¶ 16.
53
   Id. ¶ 19.
54
   Id. ¶ 29.
                                          18
          Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 21 of 30




Ventures SAS acquired a controlling interest in ROAM.55 AnywhereCommerce

even promised BBPOS that it would not license any of its technology to Ingenico

or any of its affiliates in order not to compete with BBPOS’ Sub-License.56

       In sum, all of the parties are closely related to the dispute between Ingenico

and BBPOS and should be bound by the Sublicense’s forum selection clause.

     C. If the remaining parties are for some reason not bound by the forum
        selection clause, the Court should exercise its discretion to transfer the
        entire case because any other result would result in duplicate, parallel
        litigation.
       If this Court does not find that the additional parties are bound to the forum

selection clause, then it should still exercise its discretion to transfer the entire case

to the District of Massachusetts. The Supreme Court’s decision in Atlantic Marine

identified a number of private and public interest factors that are often considered

when a district court determines whether to transfer a case under 28 U.S.C. § 1404:

               Factors relating to the parties’ private interests include
               relative ease of access to sources of proof; availability of
               compulsory process for attendance of unwilling, and the
               cost of obtaining attendance of willing, witnesses;
               possibility of view of premises, if view would be
               appropriate to the action; and all other practical problems
               that make trial of a case easy, expeditious and
               inexpensive. Public-interest factors may include the
               administrative difficulties flowing from court congestion;
               the local interest in having localized controversies

55
     Id. ¶ 120 (noting that Ingenico acquired a controlling interest in ROAM in 2012).
56
     See Exhibit 2 at 8.
                                           19
       Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 22 of 30




             decided at home; [and] the interest in having the trial of a
             diversity case in a forum that is at home with the law.
             The Court must also give some weight to the plaintiffs’
             choice of forum.57

     Here, per Atlantic Marine, the private interests of Ingenico and BBPOS all

weigh entirely in favor of Massachusetts because they agreed to a forum selection

clause, and for such litigants, “[a] court [] must deem the private-interest factors to

weigh entirely in favor of the preselected forum.”58 As previously shown, the

public interest considerations likely favor Massachusetts because the action

includes a “recently passed” Massachusetts law, and some of the events referenced

in the Complaint occurred in Boston or with a Boston-based company.59 As

attested to in the Declaration of Ward Hewins, Ingenico employs roughly fifty

employees in its Boston office and continues to run the mobile payment business

formerly operated by ROAM Data Inc. primarily from that office.60

     The only additional considerations relevant to this Court’s decision are the

private interests of Ingenico Corp. and Ingenico Group SA (both entities favor

transfer) and of AnywhereCommerce. AnywhereCommerce’s private interests—


57
   Atlantic Marine, 571 U.S. at 62 n.6 (citations and internal quotations omitted).
58
   Id. at 64.
59
   See supra at 14.
60
   See Declaration of Ward Hewins in support of Defendants’ Motion to Dismiss
pursuant to Fed. R. Civ. P. 12(b)(6) or Transfer Venue Under 28 U.S.C. § 1404
and Motion for More Definite Statement pursuant to Fed. R. Civ. P. 12(e) at ¶ 4.
                                          20
       Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 23 of 30




regardless of what they are—should not outweigh the private interests of the other

four parties to the litigation and the public interest that favors Massachusetts.

     A neutral examination of AnywhereCommerce’s private interest factors

demonstrates that they too favor a transfer to Massachusetts. The private interest

factors include “relative ease of access to sources of proof … the cost of obtaining

attendance of willing, witnesses … and all other practical problems that make trial

of a case easy, expeditious and inexpensive.”61 Should AnywhereCommerce

oppose transfer and ask the Court to sever and retain its claims, then two parallel

lawsuits would move forward in two different federal forums on identical and/or

closely-related claims.62 AnywhereCommerce itself has alleged that the claims are

all based on “a common nucleus of operative facts” and that the “entire action …

constitutes a single case that would ordinarily be tried in one judicial

proceeding.”63 Thus, it would be extremely inefficient for the courts, parties, and

witnesses in the case to litigate the same issues in two courts.




61
   Atl. Marine, 571 U.S. at 62 n.6.
62
   Three of AnywhereCommerce’s four claims are brought jointly with BBPOS
against Ingenico. See Complaint at 37 (Count I – AnywhereCommerce alleges that
Ingenico tortiously interfered with actual and prospective business relations); id. at
47-50 (three joint claims with BBPOS against Ingenico).
63
   Complaint ¶ 12.
                                          21
       Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 24 of 30




     Such was the conclusion of the district court for the Eastern District of

Michigan in the 2015 case of Family Wireless #1, LLC v. Auto. Techs., Inc.64

There the district court analyzed a motion to transfer venue in a case where twenty-

four plaintiffs had contractually agreed to litigate in Connecticut and seventeen

plaintiffs had not agreed to a forum selection clause.65 If the district court

transferred only the twenty-four Plaintiffs who agreed to litigate in Connecticut

and retained the remaining claims, then “duplicative litigation would arise in two

forums. Both parties disfavor this outcome, and the Court agrees that it would not

be appropriate in this case. Severing and transferring some Plaintiffs and not others

would create a much greater inconvenience than transferring the case as a

whole.”66 Ultimately, the court transferred the entirety of the case to Connecticut.

     Notably, the Michigan court did so even though some of the Plaintiffs before

it were based in Michigan. They had a “stronger argument” than any other Plaintiff

that their claims should not be transferred because they chose Michigan as their

forum and events relevant to their claim occurred in that state.67 But the court’s

strong interest in avoiding duplicative litigation ultimately warranted transfer.68


64
   No. 15-11215, 2015 WL 5142350, at *1 (E.D. Mich. Sept. 1, 2015).
65
   Id. at *7 (E.D. Mich. Sept. 1, 2015)
66
   Id.
67
   Id.
68
   Id.
                                          22
         Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 25 of 30




       A trial court in the Southern District of New York came to a similar

conclusion in the 2016 case of Bent v. Zounds Hearing Franchising, LLC.69 In

Bent, the plaintiff had agreed to a contractual forum selection clause with one of

the two defendants it named. The claims against the first defendant were

transferred to Arizona as required by the contract, and the second defendant moved

to transfer the remainder. The Court found that although the claims against the

second defendant were “not identical” to the claims against the first, “there will

unavoidably be significant overlap in the relevant evidence and witnesses, as

reflected in Bent's decision to bring a common case against these defendants.”

Thus, the factors implicated by 28 U.S.C. § 1404, including “trial efficiency and

the interests of justice,” “the convenience of the witnesses,” and “the convenience

and relative means of the parties,” all favored transferring the remainder.

Ultimately, “the interests promoted by allowing this lawsuit to proceed intact

outweigh any prejudice that [plaintiff] might endure as a result of transfer.”70

       Also relevant to this Court’s consideration of AnywhereCommerce’s private

interests is its consent to a mandatory forum selection clause with ROAM (now

Ingenico) establishing Massachusetts as the only appropriate forum for disputes.

Although this contract does not form the basis of AnywhereCommerce’s claims, it
69
     No. 15 CIV. 6555 (PAE), 2016 WL 153092, at *6 (S.D.N.Y. Jan. 12, 2016).
70
     Id. at *9.
                                          23
         Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 26 of 30




demonstrates AnywhereCommerce’s willingness to litigate in Massachusetts with

ROAM (now Ingenico) or any entity to which ROAM chose to assign the contract.

       Although AnywhereCommerce’s claims based on Georgia statutes might

“slightly” favor this district, here there is no reason to believe that any complicated

or novel issues of law are implicated by its claims.71 Unlike the Massachusetts

Trade Secret Act invoked by BBPOS, the Georgia statutes are not alleged to be

“recently passed.” In sum, even if the forum selection clause does not bind all of

the parties, this Court should still transfer the entire case under 28 U.S.C. § 1404.

     D. This Court should order any remaining Plaintiff(s) to offer a more
        definite statement.

       If the Court does not transfer the entire case to Massachusetts, then it should

require any remaining Plaintiff(s) to submit a more definite statement under Rule

12(e) of the Federal Rules of Civil Procedure . This is because Plaintiffs’

Complaint fails to provide each defendant with sufficient information to answer,

assert affirmative defenses, or move the Court for relief.

       Plaintiffs’ 53-page Complaint reads like a novella and accuses the Ingenico

entities of various acts and omissions, but does so indiscriminately between the


71
   See Bent, 2016 WL 153092, at *8 (noting that the fact that a claimant brought
New York statutory claims only “slightly” favors New York, but weighing the
factor little because “parties have not indicated that any complicated or novel
issues of law are implicated by Bent’s claims.”).
                                          24
           Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 27 of 30




  various Ingenico entities. Plaintiffs’ Complaint defines “Defendant Ingenico

  Group, SA” as “individually, or generally, ‘Ingenico,’ as the context requires.”72

  The Complaint also uses the word “Defendants” to refer to “any combination of”

  any of the four Defendants.73 Plaintiffs’ failure to appropriately clarify which entity

  allegedly performed which action or omission deprives Defendants of the ability to

  “reasonably prepare a response” to the Complaint. Accordingly, the Court should

  order Plaintiffs to submit a more definite statement under Rule 12(e).

IV.     CONCLUSION

         For the foregoing reasons, this Court should dismiss the Complaint under

  Rule 12(b)(6) or transfer the action to the United States District Court for the

  District of Massachusetts under 28 U.S.C. § 1404; and if it does not do so, this

  Court should order any remaining Plaintiff(s) to submit a more definite statement

  under Rule 12(e).




  72
       Complaint ¶ 1 (emphasis supplied).
  73
       Id. at 1.
                                            25
      Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 28 of 30




Dated: March 25, 2019               Respectfully Submitted,

                                    MORRIS, MANNING & MARTIN, LLP

                                    /s/ Lawrence H. Kunin
                                    Lawrence H. Kunin
                                    Florida Bar No. 050210
                                    1600 Atlanta Financial Center
                                    3343 Peachtree Road, NE
                                    Atlanta, GA 30326
                                    Tel: 912-651-8950
                                    Fax: 912-232-7184
                                    lkunin@mmmlaw.com

                                    and

                                    JOHN A. TARANTINO (phv pending)
                                    PATRICIA K. ROCHA (phv pending)
                                    WILLIAM K.WRAY, JR. (phv pending)
                                    Adler Pollock & Sheehan P.C.
                                    One Citizens Plaza, 8th Floor
                                    Providence, RI 02903
                                    Tel: (401) 274-7200
                                    Fax: (401) 351-4607
                                    wwray@apslaw.com
                                    jtarantino@apslaw.com
                                    procha@apslaw.com

                                    Attorney for Ingenico, Inc., Ingenico Corp,
                                    and Ingenico Group, SA




                                     26
       Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 29 of 30




                     LOCAL RULE 5.1 CERTIFICATION


      I certify that this motion was prepared using Time New Roman (14 point)

font pursuant to Local Rule 5.1(c).


                         CERTIFICATE OF SERVICE

      I hereby certify that on the 25th day of March, 2019, I will electronically file

the foregoing MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’

MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(6) OR

TRANSFER VENUE UNDER 28 U.S.C. § 1404 AND MOTION FOR MORE

DEFINITE STATEMENT PURSUANT TO FED. R. CIV. P. 12(E) with the

Clerk of Court using the CM/ECF system, which will then send a notification of

such filing (NEF) to the following:

Gregory R. Crochet, Esq.
Kutak Rock LLP
303 Peachtree Street, N.E., Suite 2750
Atlanta, GA 30308
(404) 222-4600 (Telephone)
(404) 222-4654 (Facsimile)
Greg.croshet@kutakrock.com

and
Oliver D. Griffin
Admitted Pro Hac Vice
Oliver.griffin@kutakrock.com


                                         27
            Case 1:19-cv-11457-IT Document 23-1 Filed 03/25/19 Page 30 of 30




Peter N. Kessler
Admitted Pro Hac Vice
Peter.kessler@kutakrock.com
Melisa A. Bozeman
Admitted Pro Hac Vice
Melissa.bozeman@kutakrock.com
Kutak Rock LLP
1760 Market Street, Suite 1100
Philadelphia, PA 19103-4104
(215) 299-4384 (Telephone)
(215) 981-0719 (Facsimile)

Attorneys for Plaintiffs

                                         /s/ Lawrence H. Kunin
                                         Lawrence H. Kunin
                                         Florida Bar No. 050210




                                           28
946470.v3
